Citation Nr: 1720723	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-02 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for glioblastoma multiforme, to include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2016, a travel board hearing was held before the undersigned. In April 2016, the Board remanded the appeal for additional development. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDINGS OF FACT

1. The Veteran served aboard the USS PERKINS (DD-877), which operated on the Saigon River during June 1969; service in the Republic of Vietnam is established and in-service exposure to herbicide agents is presumed. 

2. The evidence is at least in equipoise as to whether the Veteran's glioblastoma multiforme is related to in-service exposure to herbicide agents. 


CONCLUSION OF LAW

Glioblastoma multiforme was incurred during active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duty to notify and to assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) is not required. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends his glioblastoma multiforme is related to in-service Agent Orange exposure. 

The law establishes a presumption of service connection for a disease associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam. See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.

Service records show the Veteran served aboard the USS PERKINS (DD-877) from April 1969 to July 1971. Information from the service department indicates the ship was in the official waters of Vietnam on multiple occasions during the Veteran's period of service. Specifically, the USS PERKINS operated on the Saigon River (an inland waterway) during June 1969. See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agent - List updated March 23, 2017. Accordingly, the Veteran's inservice exposure to Agent Orange is presumed. 

The Veteran's cancer is not on the list of diseases associated with exposure to certain herbicide agents and thus, presumptive service connection cannot be established. See 38 C.F.R. § 3.309(e). Notwithstanding the presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a claimant from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection. See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

A service-connected disorder is one which was incurred or aggravated by active service, or in the case of certain diseases, like malignant tumors, was demonstrated to a compensable degree within one year following separation from active duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.307, 3.309(a).

In support of his claim, the Veteran submitted statements from his private neuro-oncologist, Dr. C.S. In January 2009, she indicated that while there were no known definite causes for glioblastoma multiforme, there were many possible unknown cancer causing agents. She further stated that during his military service he was exposed to, or may have been exposed to multiple environmental hazards, including Agent Orange, and that some of these may be cancer causing. 

In June 2010, Dr. C.S. stated the Veteran was exposed to herbicide agents during service. He was later diagnosed with glioblastoma multiforme, which is a primary cancer of the brain in the glial family, closely related to several tumors listed as qualifying. It was her opinion that his tumor also qualifies and is related to herbicide exposure. 

In March 2012, Dr. C.S. stated the Veteran was diagnosed with brain cancer in 1985. Several primary brain cancers are known to be associated with exposure to herbicide agents and there was enough documented support/evidence indicating his primary brain cancer was related to this exposure.

In February 2016, Dr. C.S. provided additional opinion discussing the pathology of his brain tumor and further stated:

Given [the Veteran's] long term survival, it is my opinion his tumor was a low grade, which transformed to a high grade. His tumor was likely there for many years prior to his diagnosis. Some of the symptoms are headaches, difficulty walking or speaking, dizziness, eyesight problems, including double vision, seizures and vomiting. According to [the Veteran's] service records, he exhibited signs of headaches, dizzy spells, problems with his eyes, blurriness, light flashes, pressure behind eyes during his military service. Therefore, it is my opinion, his brain cancer maybe related to the reported exposure to herbicide during his military service. It is known that herbicides can cause cancer. 

In July 2016, the Veteran underwent a VA examination. The VA neurologist provided the following opinion:

With regard [to] the question of whether the veteran had symptoms of glioblastoma multiforme in service, this is unlikely. He did complain of fullness behind the eyes, blurred vision and light flashes for several months in 1972. He received eyedrops. The fundus exam did not show any changes suggestive of an intracranial mass or raised intracranial pressure. If these symptoms were due to the glioblastoma, I would have expected them to persist and worsen over time. I would have expected return visits for this problem and worsening of the symptom over the years, which did not appear to happen. He also recorded feeling unwell and weak in his diary while in the service, but these are nonspecific complaints, not necessarily due to glioblastoma multiforme. 

In reviewing the medical literature, herbicides are not known to definitely cause gliomas or glioblastoma multiforme. [Discussion of various studies omitted]. 

The neurologist went on to state that she would defer the question whether glioblastoma multiforme could be secondary to herbicide exposure to an oncologist. 

In September 2016, a VA oncologist reviewed the records and discussed relevant history. He further stated:

While a number of malignancies and other health conditions have been linked to Agent Orange exposure (e.g. lymphomas, chloracne) many others are of uncertain or doubtful connection. Cancers of the central nervous system (CNS) are rare and thus difficult to study in terms of demonstrating causality between disease and environmental exposures. To date, there is not a demonstrated definitive link between Agent Orange and CNS tumors. The most recent report of the Institute of Medicine (2014, released in 2016) "Veterans and Agent Orange," found inadequate or insufficient evidence to determine an association between Agent Orange exposure and CNS malignancies. Dr. [S.], a neuro-oncologist, in a supporting letter has opined that [the Veteran's] tumor does qualify and is linked to his herbicide exposure. Unfortunately, the current state of medical knowledge does not allow me to confirm or deny a "more likely than not" link between his brain tumor and his stated service exposure. 

As set forth, the record contains multiple opinions addressing whether the Veteran's brain cancer is related to in-service Agent Orange exposure. The Veteran's private neuro-oncologist provided four different statements. The Board acknowledges these were somewhat speculative in nature. See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" is too speculative to establish a plausible claim). Collectively, however, they appear to express her opinion that the Veteran's brain cancer is related to in-service Agent Orange exposure. 

The VA neurologist declined to provide an opinion regarding any relationship to Agent Orange exposure. The VA oncologist essentially provided a non-opinion. That is, he indicated that based on the current state of medical knowledge he could not confirm or deny a positive nexus. The Board notes the evidentiary standard is "at least as likely as not" and it appears the oncologist was applying a higher standard of "more likely than not".

In considering the evidence of record, the cause of the Veteran's cancer may never be known to a certainty. It is a rare cancer with limited studies and the evidence is at least in equipoise. Resolving reasonable doubt in his favor, The Board finds that the appellant's glioblastoma multiforme is related to in-service exposure to herbicide agents and service connection is established. See 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.") 


ORDER

Entitlement to service connection for glioblastoma multiforme is granted. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


